EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jose R. Mata on December 10, 2021.

The application has been amended as follows: 
	
	In the specification:
On page 13, in paragraph 0055, line 1:  The term “position” has been changed to 
--positioning--.  




In the claims:
1)	In the first line of claims 1 and 28:  The term “A” has been changed to the phrase --The method of claim 23, the--.
2)	In the first line of dependent claims 2-22:  The phrase “mobility assist device” has been changed to the term --method--.
3)	In the second line of claim 4:  The “,” has been changed to the term --or--.
4)	In the second line of claim 24:  The term “position” has been changed to the term --positioning--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest a method of using a mobility assist device comprising the distinct operational arrangement of the at least two paddles, with each paddle including at least a base with a lower surface and a handle, as specifically maneuvered by a user against the mattress of a bed as explicitly recited in independent claim 23.  As evidenced by the prior art, most conventional mobility assist devices typically comprise a single unitary structure which is placed either on the floor beside the mattress of a bed or between the mattress and an associated box spring of the bed, as opposed to the use of two separate paddle structures which are positioned such that the lower surfaces of the bases of the paddles are disposed against the mattress, as particularly 


claimed by Applicant.  Hence, it is considered that the application is currently in full and proper condition for allowance.   
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673